  Case 1:19-cv-07868-LTS-RWL Document 23 Filed 12/17/19 Page 1 of 1



                            SEKENDIZ LAW FIRM P.C.
                                 Attorneys at Law
                                 45 Broadway 1420
                             New York, New York 10006
                                   (212) 380-8087

                                                           December 17, 2019

Hon. ROBERT W. LEHRBURGER,
00 Pearl Street, Room 18D
United States Courthouse
New York, NY 10007


       Case Name: Sanabria v. 57 Grand Street Cafe Corp et al
       Case Number: 1:19-cv-07868-LTS-RWL

       Hon Magistrate Judge Lehrburger,

        Please note that I represent Plaintiff Salustiano Sanabria in the above referenced
action. I respectfully request from Your Honor to dismiss this case without prejudice to
be restored back to active status within the next 30 days, adjourning the initial
conference, which is currently scheduled for December 18, 2019 as well as all existing
deadlines sine die. The reason for the request is that the parties reached a settlement in
principal and are in the process of finalizing the terms of the agreement.

       This is Plaintiff’s first motion to adjourn the conference sine die and all
defendants consent.

       I thank Your Honor for Your time and consideration.

Dated: New York, New York
       December 17, 2019

                                                    Respectfully Submitted,


                                                    ___/Ismail S. Sekendiz/_____
                                                    Ismail S. Sekendiz (IS-0509)
